Detailed Action
Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Action is in reply to the Amendment filed on 02/25/2022. 
Claims 1-9 are currently pending and have been examined.

Response to Amendment
Applicant’s amendment, filed on 02/25/2022, has been entered. Claims 1-9 have been amended. In response to Applicant’s amendments to the Claims, some of the claim objections have been overcome, as well as the 112(b) rejections.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. Accordingly, the claims are given an effective filing date of 08/28/2018. 

Claim Interpretation
	In light of Applicant’s specification, the storage module, selection module, chat module, and look-book module of the claims are interpreted to be software.

Claim Objections
Claim 1 is objected to because of the following informalities:  
“stylist data of corresponding plurality” should read “stylist data of a corresponding plurality”
“the hardware processor” lacks antecedent basis. It should either be rewritten as “the processor,” or “a processor” should be rewritten as “a hardware processor.”

Claim 7 is objected to because of the following informalities:  “stylist data of corresponding plurality” should read “stylist data of a corresponding plurality”

Claim 8 is objected to for the following informalities: “a storage module” should read “the storage module” as claim 7, on which Claim 8 depends, has already introduced “a storage module.”

Appropriate correction is required.
Claim Rejection – 35 USC § 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
First, it is determined whether the claims are directed to a statutory category of invention. In the instant case, claims 1-6 are directed to a machine, and claims 7-9 are directed to a process. Therefore, claims 1-9 are directed to statutory subject matter under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”)  (Step 1: YES).
The claims are then analyzed to determine whether the claims are directed to a judicial exception. In determining whether the claims are directed to a judicial exception, the claims are analyzed to evaluate whether the claims recite a judicial exception (Prong One of Step 2A), as well as analyzed to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of the judicial exception (Prong Two of Step 2A). 
Claims 1 and 7 recite at least the following limitations that are believed to recite an abstract idea:
receive and store stylist data of corresponding plurality of stylists; 
enable at least one customer to get in contact with at least one stylist from the stylist data of the plurality of stylists stored in a storage;
enable the at least one customer and the at least one selected stylist to exchange one or more recommendations in real-time to select one or more products, wherein the one or more products are offered by corresponding one or more retailers;
enable the at least one customer to create a personalised look-book upon selection of the one or more products in real-time; 
wherein the personalized look-book is created in real-time; and 
display the personalized look-book created by the at least one customer in real-time.

The above limitations recite the concept of product viewing and recommendations. These limitations, under their broadest reasonable interpretation, fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas, enumerated in the 2019 PEG, in that they recite commercial interactions, e.g. sales activities/behaviors, and managing personal behavior or relationships or interactions between people, e.g., following rules or instructions. Accordingly, under Prong One of Step 2A, claims 1 and 7 recite an abstract idea (Step 2A, Prong One: YES).
           Prong Two of Step 2A is the next step in the eligibility analyses and looks at whether the abstract idea is integrated into a practical application. This requires an additional element or combination of additional elements in the claims to apply, rely on, or user the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.
	In this instance, the claims recite the additional elements of:
A computer-implemented system comprising a processor and a memory
A plurality of software modules
The look-book being created automatically using a machine- learning model, an artificial intelligence model , a virtual reality (VR) model, or an augmented reality (AR) model
A display interface
A computer-implemented method
A server
However, these elements do not amount to an improvement in the functioning of a computer or any other technology or technical field; apply the judicial exception with, or by use of, a particular machine; or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort to monopolize the exception.

 
The dependent claims also fail to recite elements which amount to an improvement in the functioning of a computer or any other technology or technical field; apply the judicial exception with, or by use of, a particular machine; or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort to monopolize the exception. For example, claims 2, 4, and 8-9 are directed to the abstract idea itself and do not amount to an integration according to any one of the considerations above. As for claims 3, and 5-6, these claims are similar to the independent claims except that they recite the further additional elements an omni-channel medium, a hand-held device, and a cloud server. These additional elements are recited at a high level of generality and also do not amount to an improvement in the functioning of a computer or any other technology or technical field; apply the judicial exception with, or by use of, a particular machine; or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort to monopolize the exception. Therefore the dependent claims do not create an integration for the same reasons.

Step 2B is the next step in the eligibility analyses and evaluates whether the claims recite additional elements that amount to an inventive concept (i.e., “significantly more”) than the recited judicial exception. According to Office procedure, revised Step 2A overlaps with Step 2B, and thus, many of the considerations need not be re-evaluated in Step 2B because the answer will be the same.
In Step 2A, several additional elements were identified as additional limitations:
A computer-implemented system comprising a processor and a memory
A computer-implemented method
A plurality of software modules
The look-book being created automatically using a machine- learning model, an artificial intelligence model , a virtual reality (VR) model, or an augmented reality (AR) model
A display interface
A server
These additional limitations, including the limitations in the dependent claims, do not amount to an inventive concept because they were already analyzed under Step 2A and did not amount to a practical application of the abstract idea. 
Furthermore, it has been held that generic computing components, receiving or transmitting data over a network, performing repetitive calculations, electronic recordkeeping, storing and receiving information in memory, presenting offers, restricting public access, gathering statistics, and eliminating less restrictive pricing information are well-understood, routine, and conventional activities (see MPEP 2106.05(d)). 
In addition, courts have held computer-implemented processes not to be significantly more than the abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such that an idea that could be done by a human analog (i.e., by hand or merely thinking) (see MPEP 2106.05(d)). 
In this instance, the additional limitations recited above are at least one of well-understood, routine, and conventional according to the list in MPEP 2106.05(d) or merely generic computer functions merely used to implement an abstract idea, such that an idea that could be done by a human analog.
Therefore, the claims lack one or more limitations which amount to an inventive concept in the claims.
For these reasons, the claims are rejected under 35 U.S.C. 101.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	
Claim Rejection – 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Sprangers et al (US 20190019235 A1), hereinafter Sprangers, in view of Morales (US 20110093361 A1), hereinafter Morales.
	
	Regarding Claim 1, Sprangers teaches a computer-implemented system for a personalised look-book creation in real-time comprising: 
	a processor; and a memory coupled to the hardware processor, wherein the memory comprises a set of program instructions in the form of a plurality of modules, configured to be executed by the hardware processor (Sprangers: [0005], [0068]), wherein the plurality of modules comprises:
a storage module configured to receive and store stylist data of corresponding plurality of stylists (Sprangers: [0040] “The stylist may be selected within the interface provided by the client computing device 102 from a list of stylists. The selected stylist may be stored … within a separate record or separate data store”... “the client may be paired with the stylist by browsing stylist listings, biographies, sample portfolios, and/or other information made available within the interface generated by the client interface engine 210.”); 

a chat module operatively coupled to the selection module, and configured to enable the at least one customer and at least one selected stylist to exchange one or more recommendations in real-time to select one or more products (Sprangers: [0041] “the communication engine 206 may transmit notifications to both the client and the stylist using a communication provider system 112 to inform them that they have matched and to share anonymized contact information (or a communication location such as a chat interface provided by the recommendation management system 100) in order for the client and the stylist to arrange a telephone call or video conference. …the communication engine 206 may schedule the telephone call or video conference, and then utilize a communication provider system 112 to host the actual communication.” – [0043] “As shown in FIG. 5, the interface includes a chat interface that allows the stylist and the client to communicate in order to share preferences and to schedule phone or video conferences for in-depth discussions. As shown, submitting chat messages within the displayed interface may cause the communication engine 206 to have an email, SMS message, or other communication sent to the other party. The interface as shown also includes a blank “style board,” which is where the stylist may provide their recommendations to the client. Clicking on the camera icon may allow the stylist to upload a look image to the style board or to obtain an image to add to the style board in some other way.” – [0042] “the client and the stylist may collaborate to choose the look image. … the client and stylist may choose the look image during the initial consultation. …allow the client to provide one or more look images to the stylist as suggestions or preferences.”),
wherein the one or more products are offered by corresponding one or more retailers (Sprangers: [0030] “the ingestion engine 202 is configured to receive product information from retailer systems” – [0027] “a client follows a product link to a retailer system 108 that was provided by the recommendation management system”); 
The style board, which displays look images, is understood to constitute a look – book.); and 
a display interface operatively coupled to the look-book module, and configured to display the personalised look-book in real-time (Sprangers: [0042] “look image may be uploaded by the stylist via the stylist computing device 104. … the client and the stylist may collaborate to choose the look image. For example, the client and stylist may choose the look image during the initial consultation. As another example, the interface provided by the client interface engine 210 may allow the client to provide one or more look images to the stylist as suggestions or preferences” – It is understood that collaboration during the ‘initial consultation’ takes place in real—time, through a “telephone call or video conference” or a chat [0041], as illustrated in the Figures.),
but does not specifically teach that the personalized look-book is created by the at least one customer’s selection of the one or more products in real-time, wherein the personalized look-book is created automatically in real-time using a machine-learning model.
However, Morales teaches an online shopping system that facilitates peer-to-peer shopping and recommendations (Morales: Abstract), including that the personalized look-book is created by the at least one customer’s selection of the one or more products in real-time, wherein the personalized look-book is created automatically in real-time using a machine-learning model (Morales: [0087] “the system opens Recommended Looks (step 536). Recommended Looks contains looks that the system has curated or created for the individual user based on the user's Style DNA. … Recommended Looks thus provides a first stop for return users, who may browse recommended looks (step 538) …Once a look is finalized, the user may save the look to My Lookbook (step 542),” – “As the system becomes more widely-used by affiliates and individual users in generating looks, and by users in filtering and remixing these looks, the system may incrementally “learn' the relationships between the various items 
It would have been obvious to one of ordinary skill in the art before the effective filing date of invention to combine these references because the results would be predictable. Specifically, Sprangers would continue to teach the real-time creation of a look-book, except that now it would also teach the look-book being created automatically by machine learning in response to a customer’s selection of one or more products, according to the teachings of Morales. This is a predictable result of the combination.
In addition, it would have been obvious to one of ordinary skill in the art before the effective filing date of invention to combine these references because it would result in an improved ability to provide ‘smart recommendations’ customized to a user (Morales: [0128]).

Regarding Claim 2, Sprangers/Morales teach the system as claimed in claim 1, wherein the storage module is further configured to receive and store customer data of the corresponding at least one customer (Morales: [0121] “The first component of a Style DNA Map 1200 on the system is My Style Profile 1202, as detailed further below in relation to FIG. 12(a). … My Style Profile 1202 allows the user to choose to populate their Identification/Basic Profile 1204 with general personal information.” – [0122] “the Style DNA Map information is stored on the back end of the system” – [0126] “Identification/Basic Profile Questions 1226 contains a series of basic questions allowing the system to collect minimal information for setting up an account so that the user may have access to the benefits of membership, for example saving items and/or looks and building the user's Style DNA Map. Identification/Basic Profile Questions 1226 represents a series of questions that may be asked in one implementation, allowing the system to capture information Such as: the user's name and Screen name, the user's address, … the user's preferred contact method, the user's measurements”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Sprangers with Morales for the reasons identified above with respect to claim 1. 

Regarding Claim 3, Sprangers/Morales teach the system as claimed in claim 1, wherein the chat module is configured to exchange the one or more recommendations in real-time through an omni-channel medium (Morales: [0051] “the style board detail interface includes a larger version of the look image, as well as a listing of the products added to the style board by the stylist. Each of the product listings includes a “buy it" button ….The tracking system referenced by the affiliate link records details about the click - through transaction , and then redirects the client computing device 102 to the appropriate retailer system 108 in order to visit a product page where the product can be purchased.”).

Regarding Claim 4, Sprangers/Morales teach the system as claimed in claim 1, wherein selection module is further configured to enable the at least one customer to select the one or more products offered by the corresponding one or more retailers (Morales: [0051] “the style board detail interface includes a larger version of the look image, as well as a listing of the products added to the style board by the stylist. Each of the product listings includes a “buy it" button ….The tracking system referenced by the affiliate link records details about the click - through transaction , and then redirects the client computing device 102 to the appropriate retailer system 108 in order to visit a product page where the product can be purchased.”) 

Regarding Claim 5, Sprangers/Morales teach the system as claimed in claim 1, wherein the display interface comprises a hand-held device (Sprangers: [0022] “the client computing devices 102 are used by clients to interact with the recommendation management system 100 in order to obtain recommendations from stylists. … client computing devices 102 may be any suitable computing device … client computing devices 102 include… laptop computing devices, smartphones, and tablet computing devices.”).

Regarding Claim 6, Sprangers/Morales teach the system as claimed in claim 1, wherein the system is located on a cloud server (Sprangers: [0036] “a “data store” as described herein may be any suitable device configured to store data for access by a computing device . … any other suitable storage technique and/or device capable of quickly and reliably providing the stored data in response to queries may be used, and the computing device may be accessible locally instead of over a network, or may be provided as a cloud-based service”).

Regarding Claim 7, the limitations of method claim 7 are closely parallel to the limitations of system claim 1, with the additional limitation of a server (Sprangers: [0036], [0067]), and are rejected on the same basis. 

Regarding Claim 8¸Sprangers/Morales teach the computer-implemented method as claimed in claim 7, wherein connecting, by the server, at least one customer with at least one stylist from the stylist data of the plurality of stylists stored in a storage module comprises: 
enabling the at least one customer to select the at least one stylist upon getting a choice to select (Sprangers: [0040] “At block 318, the client interface engine 210 receives a selection of a stylist from the client computing device 102 and stores the selected stylist in the client record . The stylist may be selected within the interface provided by the client computing device 102 from a list of stylists.”); and 
generating the at least one stylist recommendation for the at least one customer based on a pre-defined set of data (Sprangers: [0044] “block 324 , where the stylist interface engine 208 receives a search query from the stylist computing device.” – [0046] “the search performed on the product data store 212 may include further filters or sort orders based on the style preferences stored in the client data store 214 . For example, the search may filter out product records that do not match a budget range or a size specified in the style preferences.” – [0047] “Next, at block 330, the stylist interface engine 208 receives a selection of one or more products from the stylist computing device 104 and saves the products in association with the look image in the client data store 214” – The stylist recommendation is chosen from products filtered based on user profile data.).  

Regarding Claim 9, the limitations of method claim 9 are closely parallel to the limitations of system claim 2 and are rejected on the same basis. 

Response to Arguments
	Applicant’s arguments filed 02/25/2022 have been fully considered but are not persuasive.

Claim Eligibility Rejections – 35 USC §101
	Applicant argues, regarding Step 2A, that the claims are not directed to an abstract idea, and rather “to a particular method for improved system and method for creating a personalized look-book in real-time.” Applicant 
Examiner respectfully disagrees. Steps such as receiving and storing stylist data of corresponding plurality of stylists, connecting at least one customer with at least one stylist from the stylist data of the plurality of stylists, exchanging one or more recommendations between at least one customer and at least one selected stylist in real-time to select one or more products, creating a personalized look- book by the at least one customer upon selection of the one or more product in real-time; and displaying the look-book created by the at least one customer in real-time are abstract steps directed to Certain Method of Organizing Human Activity, except for the recitation of computer-related additional elements at a high level of generality. Elements such as the server and the omni-channel medium are additional elements and not part of the abstract idea itself. With regards to Applicant’s argument that “there will be a huge amount of data,” and that the steps would be “practically impossible for any person to perform,” Examiner 

Applicant argues with respect to Step 2B that the claims provide improvements to problems rooted in computer technology, and that theses claims recite significantly more than the abstract idea. Specifically, Applicant argues that “there is a need for a dedicated special purpose modules enabling the processor to work in a technically improved manner …conventional general purpose computer systems lack such dedicated intelligence to provide required product recommendations from at least one stylist in real-time using” a machine-learning, AI, AR, or VR model. Applicant states that the claims therefore provide a technical advancement over the existing technologies, which has technical intelligence to perform the steps of the claims, thus solving a technical problem.
Examiner respectfully disagrees. Firstly addressing the Step 2A, Prong 2 arguments, the claims do not recite a technical improvement or an improvement in the functioning of a computer as argued. The improved ability to provide real-time interaction between a customer and stylist, as alleged, is at best a business improvement rather than an improvement to a computer technology itself. 
Regarding Step 2B, the claims do not amount to significantly more than the abstract idea. The modules recited in the claims do not recite structure or detail to amount to more than generic computing components, nor are the claimed devices/servers recited at a level beyond generic computing components. The claims recite generic computer functions used to implement the abstract idea, such that the idea can be done by a human analog.

Prior Art Rejections – 35 USC §103
Applicant argues that the cited art does not teach "a look-book module operatively coupled to the chat module, and configured to enable the at least one customer to create a personalised look-book upon selection of the one or more products in real-time; wherein the personalized look-book is created automatically in real-time using at least one among: a machine-learning model, an artificial intelligence model , a virtual reality (VR) model, an augmented reality (AR) model.” Applicant argues that Sprangers teaches a style board interface that may be added 
Examiner respectfully disagrees. Morales recites the system’s capacity to learn user profiles and preferences, and to “get smarter” and “dynamically generate its own looks.” While the references do allow for user interaction with the look-book, Morales teaches that it may be automatically created as a result of the system’s learning.

Applicant further argues that the art does not teach "a chat module operatively coupled to the selection module, and configured to enable the at least one customer and the at least one selected stylist to exchange one or more recommendations in real-time to select one or more products, wherein the one or more products are offered by corresponding one or more retailers,” arguing that, while Sprangers does disclose the communication between stylist and customer, it “does not specifically disclose[] whether the communication provided is for exchanging product recommendations,” and the Sprangers fails to explicitly support the exchanging of recommendations in real-time. Applicant also argues that Morales fails to teach this communication of recommendations and is overall “entirely different” from the exchanging of recommendations as claimed. 
Examiner respectfully disagrees. Sprangers teaches “includes a chat interface that allows the stylist and the client to communicate in order to share preferences” and “a blank “style board,” which is where the stylist may provide their recommendations to the client” [0043]. It further teaches that the client and stylist may collaborate using this interface, and may provide images as suggestions. This chat interface constitutes a chat module that enables the customer and stylist to communicate images/suggestion, recommendation, and other information in real-time.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kalantidis et al (NPL -see attached)
Miller et al (US 20180144387 A1)
Adeyoola et al (US 20140176565 A1)

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS JOSEPH SULLIVAN whose telephone number is (571)272-9736.  The examiner can normally be reached on Mon - Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on 571-272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.J.S./Examiner, Art Unit 3684      
/MATTHEW E ZIMMERMAN/Primary Examiner, Art Unit 3684